                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

    DIEGO ARMANDO ALVAREZ-PINA                         §
                                                       §
    VS.                                                §            CIVIL ACTION NO. 4:18cv537
                                                       §            CRIMINAL NO. 4:16CR00003-002
    UNITED STATES OF AMERICA                           §

                                          ORDER OF DISMISSAL

            The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

    Judge, which contains proposed findings of fact and recommendations for the disposition of such

    action, has been presented for consideration, and no objections thereto having been timely filed, the

    Court is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

    same as the findings and conclusions of the Court.

.           It is therefore ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by a

    Person in Federal Custody (Dkt. #1) pursuant to 28 U.S.C. § 2255 is DISMISSED without prejudice.

    Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District of Texas. All motions not

    previously ruled on are DENIED.
          SIGNED this 4th day of January, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
